FILED
                            NOT FOR PUBLICATION                                NOV 24 2014

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


HARDIP SINGH,                                    No. 10-70920

              Petitioner,                        Agency No. A097-268-648

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted April 11, 2014
                        Submission Vacated April 11, 2014
                         Resubmitted November 20, 2014
                            San Francisco, California

Before: SILVERMAN, W. FLETCHER, and BYBEE, Circuit Judges.

       Hardip Singh, a native and citizen of India, petitions for review of an order

by the Board of Immigration Appeals, which affirmed an Immigration Judge’s

denial of Singh’s application for withholding of removal and relief under the

Convention Against Torture. Singh challenges the BIA’s and the IJ’s conclusion


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                          -2-
that changed country conditions in India rendered him ineligible for relief. We

have jurisdiction under 8 U.S.C. § 1252(a)(1) and review for substantial evidence.

See Gonzalez–Hernandez v. Ashcroft, 336 F.3d 995, 998 (9th Cir. 2003). As the

BIA’s holding here regarding country conditions is essentially identical to the IJ’s,

“‘we treat the IJ’s statement of reasons as the BIA’s and review the IJ’s decision.’”

Sowe v. Mukasey, 538 F.3d 1281, 1285 (9th Cir. 2008) (quoting Gonzalez v. INS,

82 F.3d 903, 907 (9th Cir. 1996)). We deny the petition for review.

      The IJ concluded that, assuming Singh’s testimony was credible, he had

suffered past persecution in India on account of his political and religious beliefs,

entitling him to a rebuttable presumption that he had reason to fear future

persecution. 8 C.F.R. § 1208.16(b)(1). The IJ then determined, however, that the

government provided sufficient evidence of changed country conditions in India to

rebut that presumption. Id. § 1208.16(b)(1)(i)(A). Substantial evidence supports

this determination. Contrary to Singh’s contention, the IJ’s changed-conditions

analysis was sufficiently “individualized.” See Chand v. INS, 222 F.3d 1066, 1079

(9th Cir. 2000) (“[T]he determination of whether or not a particular applicant’s fear

is rebutted by general country conditions information requires an individualized

analysis that focuses on the specific harm suffered and the relationship to it of the

particular information contained in the relevant country reports.”). The IJ provided
                                             -3-
an individualized assessment of Singh’s situation and rationally construed the

country reports in the record, which indicated that persecution of Sikhs by the

government has greatly diminished, if not disappeared. See Singh v. Holder, 753

F.3d 826, 830-35 (9th Cir. 2014). Although the country reports contain some

ambiguous and inconsistent language, “it is well established that a decision is

supported by substantial evidence despite the presence of conflicting or ambiguous

information in the country reports.” Id. at 833. “The scope and precision of the

country report evidence in the record distinguishes this case from the cases where

we have deemed such evidence insufficient to support a determination that there

has been a fundamental change in circumstances.” Id. Therefore, substantial

evidence supports the IJ’s changed-conditions conclusion. See Lolong v. Gonzales,

484 F.3d 1173, 1178 (9th Cir. 2007) (en banc) (“We must uphold the BIA’s

determination unless ‘the evidence not only supports, but compels the conclusion

that the . . . decision was incorrect.’”).

       Because the IJ’s changed country conditions determination is supported by

substantial evidence, Singh’s claims for both withholding of removal and CAT

protection fail. See Sowe, 538 F.3d at 1288 (“When the government rebuts an

applicant’s well-founded fear of future persecution, it defeats the applicant’s . . .

claim for withholding of removal.”); El Himri v. Ashcroft, 378 F.3d 932, 938 (9th
                                         -4-
Cir. 2004) (finding no CAT eligibility where most of the government violence

against stateless Palestinians had ended).

      PETITION FOR REVIEW DENIED.